DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group 1 comprising claims 1 – 10  and 17 – 19  in the reply filed on 11/1/2021 is acknowledged.
Claims 11 – 16  and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 5 and 17 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Castro et al. (US 2011/0158852 A1; “Castro”).

Regarding claims 2 and 17, Castro teaches wherein the flow cell has a plurality of flow channels (e.g., the incorporation of a pair of inlets 12 and 14; figure 1; ¶¶34 and 100 – 104).
Regarding claim 3, Castro teaches wherein the flow cell consists of glass, plastic, silicon or polydimethylsiloxane (PDMS) (¶80).
Regarding claim 4, Castro teaches wherein the coating comprises antibodies or aptamers (¶100).
Regarding claim 5, Castro teaches wherein the flow cell comprises at least one inlet and at least one outlet (¶¶100 – 104).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 – 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Castro et al. (US 2011/0158852 A1; “Castro”) in view of Dong et al. (WO 2016/019401 A1; “Dong”).
Regarding claims 6, 7, 9 and 19, Castro does not specifically teach the disclosed microfluidic apparatus comprising the same dimensions, e.g., wherein said meander-shaped flow channel has a width of 0.9 to 1.8 mm.  However, Dong teaches a related microfluidic apparatus 
Regarding claim 8, Castro does not specifically teach the disclosed microfluidic apparatus wherein the flow cell is <2 cm wide and/or < 5 cm long. However, selecting the size of the disclosed microfluidic apparatus is well within the ambit of a person of ordinary skill in the art without undue experimentation. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Castro et al. (US 2011/0158852 A1; “Castro”) in view of Dankbar et al. (EP 2542689 A1; “Dankbar”).
Regarding claim 10, Castro does not specifically teach the microfluidic flow cell according to claim 1, in which the flow cell is fluidly connected to a vertically oriented filtration cartridge, said filtration cartridge comprising a funnel-shaped receptacle which comprises a filter element in the top section of the receptacle that is connected to a waste conduit, and said filtration cartridge further comprising an inlet for conducting a fluid sample into said funnel-shaped receptacle. However, having a cartridge filter upstream a microfluidic flow cell is well known in the art as evidenced by Dankbar (e.g., ¶¶13 – 16, 24, 33, 34, 39, 42 and 68; claim 1; figures 5 – 9). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see MPEP § 2143, A.). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to provide wherein the flow cell is . 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Castro et al. (US 2011/0158852 A1; “Castro”).
Regarding claim 18, Castro does not specifically teach the microfluidic flow cell according to claim 1, wherein the coating comprises antibodies or aptamers that specifically bind to tumor cells. However, Castro does teach the incorporation of immobilized capture antibodies for performing immunoassays (¶¶98 – 104). Furthermore, immunoassays for tumor cells are very well known in the art. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see MPEP § 2143, A.). The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art (see MPEP § 2144.07).  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to provide wherein the coating comprises antibodies or aptamers that specifically bind to tumor cells.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J. SINES whose telephone number is (571)272-1263. The examiner can normally be reached 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN J. SINES
Primary Patent Examiner
Art Unit 1796



/BRIAN J. SINES/Primary Examiner, Art Unit 1796